Citation Nr: 9904841	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-29 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a back disability.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In a January 1997 rating decision, the veteran was denied 
service connection for a back disability.  He had originally 
filed his application for service connection in March 1996.  
In April 1997, the veteran sent in additional evidence, 
consisting of numerous lay third-party statements, and a 
request that the RO "reconsider" his claim.  He also made 
mention of his original March 1996 application.  In response 
to the veteran's April 1997 submissions, the RO found this 
evidence was not new and material sufficient to reopen his 
previously denied claim.  

However, under the regulatory definitions of pending and 
finally adjudicated claims, the January 1997 denial of 
service connection was not yet a finally adjudicated claim, 
as the one year appeal period had not yet expired.  38 C.F.R. 
§§ 3.160(c), (d), 20.302 (1998).  Also, 38 U.S.C.A. § 7105(c) 
provides that an action or determination becomes final only 
if no notice of disagreement is filed within the prescribed 
period.  Only thereafter does this section forbid the 
reopening or allowance of a claim, except as otherwise 
prescribed.  38 U.S.C.A. § 7105 (West 1991).  Finally, in 
situations in which new and material evidence is submitted 
prior to the expiration of the appeal period, it will be 
considered to have been filed in conjunction with the claim 
pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b) (1998).  Therefore, the RO must consider the 
veteran's service connection claim on the merits in light of 
all evidence of record, as finality had not yet attached to 
the January 1997 decision at the time of the April 1997 
submission.  

The veteran has not specified the area of the back for which 
he seeks service connection, or if he is claiming service 
connection for the entire back.  Clarification is required on 
this issue.  

This claim is remanded for the following additional 
development:

The veteran should be asked to clarify 
whether he seeks service connection for 
the lumbosacral, dorsal, or cervical 
spine or back.  After this development is 
completed, the RO should then review the 
veteran's service connection claim on the 
merits in light of all evidence of 
record.  If the actions taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


